Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 18 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 – 18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 18 of prior U.S. Patent No. 11,073,553. This is a statutory double patenting rejection.
Claim 1 – Application 17/355,386
Claim 1 – Patent No. 11,073,553
Claim 2 – Application 17/355,386
Claim 2 – Patent No. 11,073,553
Claim 3 – Application 17/355,386
Claim 3 – Patent No. 11,073,553
Claim 4 – Application 17/355,386
Claim 4 – Patent No. 11,073,553
Claim 5 – Application 17/355,386
Claim 5 – Patent No. 11,073,553
Claim 6 – Application 17/355,386
Claim 6 – Patent No. 11,073,553
Claim 7 – Application 17/355,386
Claim 7 – Patent No. 11,073,5530
Claim 8 – Application 17/355,386
Claim 8 – Patent No. 11,073,553
Claim 9 – Application 17/355,386
Claim 9 – Patent No. 11,073,553
Claim 10 – Application 17/355,386
Claim 10 – Patent No. 11,073,553
Claim 11 – Application 17/355,386
Claim 11 – Patent No. 11,073,553
Claim 12 – Application 17/355,386
Claim 12 – Patent No. 11,073,553
Claim 13 – Application 17/355,386
Claim 13 – Patent No. 11,073,553
Claim 14 – Application 17/355,386
Claim 14 – Patent No. 11,073,553
Claim 15 – Application 17/355,386
Claim 15 – Patent No. 11,073,553
Claim 16 – Application 17/355,386
Claim 16 – Patent No. 11,073,553
Claim 17 – Application 17/355,386
Claim 17 – Patent No. 11,073,553
Claim 18 – Application 17/355,386
Claim 18 – Patent No. 11,073,553


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Menon et al., 	U.S. Patent 8,924,786 
Kohli, 			U.S. Patent 9,003,255

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111